Filed 6/7/21 Albrecht v. Albrecht CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying
 on opinions not certified for publication or ordered published, except as specified by rule 8.1115(a).
     This opinion has not been certified for publication or ordered published for purposes of rule
                                                8.1115(a).


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                    SECOND APPELLATE DISTRICT
                           DIVISION FOUR


ROBERT ALBRECHT et. al.,                                          B306601

       Plaintiffs and Appellants,                                 Los Angeles County
                                                                  Super. Ct. No.
       v.                                                         17STPB00908
JEFFREY ALBRECHT, as
Trustee, etc., et. al.,

       Defendants and Respondents.



     APPEAL from orders of the Superior Court of Los Angeles
County, Deborah L. Christian, Judge. Affirmed.
     Robert Albrecht for Appellants.
     Pearson Law Corporation and Stephen W. Holohan for
Respondents.
                           INTRODUCTION

       Robert Albrecht, Jonathan Albrecht, and James Albrecht1
appeal from the trial court’s orders regarding three petitions filed
under Probate Code section 17200,2 which pertained to the
Albrecht 2004 Family Trust (the “Trust”). Those petitions are:
(1) appellants’ petition for attorneys’ fees and costs associated
with their demurrer to a prior petition filed by Joyce Pearson
seeking Robert’s removal as trustee; (2) Robert’s petition for
approval of his accounting of the Trust’s assets and affairs; and
(3) Jeffrey’s petition for an accounting and distribution. All three
petitions were heard at an evidentiary hearing held in February
2020.
       Appellants contend that in ruling on these petitions, the
trial court committed reversible error by: (1) denying them the
opportunity to present evidence at the hearing; (2) removing
Robert as trustee; (3) finding Jeffrey did not violate the Trust’s no
contest clause when he joined Pearson’s petition seeking Robert’s
removal as trustee; (4) denying Robert’s accounting without
prejudice and appointing a Probate Referee to appraise Ruth’s
condominium; (5) denying or failing to rule on various requests
for attorneys’ fees and costs; and (6) repeatedly disregarding the
intent of the trustor, Ruth Albrecht. We affirm.


1      We refer to Robert Albrecht, Jeffrey Albrecht, Jonathan
Albrecht, James Albrecht, and Ruth Albrecht by their first names
to avoid confusion. No disrespect is intended. Additionally, we
refer collectively to Robert, Jonathan, and James as “appellants,”
and refer collectively to Jeffrey and Pearson as “respondents.”
2     All undesignated statutory references are to the Probate
Code.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND

      Ruth had two adult children, Robert and Jeffrey. She also
had two adult grandchildren, Jonathan and James, who are
Robert’s sons.
      In March 2004, Ruth executed a declaration of trust (the
“Trust Document”) creating the Trust. The Trust Document
granted Ruth “full and unrestricted power” to amend, alter, or
revoke it throughout her lifetime. The assets comprising the
Trust Estate included: (1) Ruth’s condominium in Chatsworth;
(2) her furniture, furnishings, and personal belongings; (3) a bank
account with Citibank; (4) an investment account with Edward
Jones; and (5) a 1999 Lexus.
      Per the Trust Document, Ruth was the trustor and the
trustee. Upon her “death, incapability, resignation, or inability”
to serve as trustee, Robert was designated to act as successor
trustee. His wife was designated to serve as successor trustee in
the event of his “death, incapability, resignation, or inability” to
serve as successor trustee.
      Among other things, the Trust Document set forth the
distribution of the Trust Estate upon Ruth’s death, and
enumerated the trustee’s and successor trustee’s powers relating
to the Trust’s administration. The Trust Document also
contained a no contest clause, which stated in pertinent part: “A
contestant shall be considered to have predeceased the trustor
without surviving issue and not to be in existence at the time of
the trustor’s death.”
      In July 2009, Ruth executed an amendment to the Trust
Document (the “First Trust Amendment”). The First Trust
Amendment clarified the circumstances in which Ruth may be
deemed “incapacitated,” and authorized the release of her health




                                 3
information and medical records to successor trustees. It also
revoked and replaced the Trust Document’s provisions setting
forth the distribution of the Trust Estate upon Ruth’s death. Per
the revised distribution provisions: (1) Jonathan was to receive
Ruth’s “approximately one carat diamond ring”; (2) James was to
receive “the diamond ring consisting of multiple smaller
diamonds”; (3) Jeffrey was to receive her Lexus; (4) Barbara
Rainville was to receive her other jewelry, a cabinet containing
her “angel collection,” and “all furniture, furnishings, and
personal belongings which the residual beneficiaries do not
want”; (5) Jonathan and James would each receive $5,000; and
(6) all remaining assets would be divided equally among her
children.
       Ruth amended the Trust Document again in September
2016 (the “Second Trust Amendment”). The Second Trust
Amendment revoked the Trust Document’s provisions governing
the appointment of successor trustee. It replaced those provisions
with the following language: “RUTH B. ALBRECHT is the
initial Trustee of the Trust. Upon the death, incapability,
resignation or inability to act, RUTH ALBRECHT nominate [sic]
JOYCE J. PEARSON to act as Successor Trustee. Upon the
death, incapability, resignation or inability to act of JOYCE J.
PEARSON, then ROBERT J. ALBRECHT shall act as Successor
Trustee. Upon the death, incapability, resignation or inability to
act of ROBJERT J. ALBRECHT, then JEFFREY H. ALBRECHT
shall act as Successor Trustee[.]” In all other respects, Ruth
“confirm[ed] and readopt[ed] the remaining provisions of [the
Trust Document.]”
       On the same date she signed the Second Trust Amendment,
Ruth executed several other documents. Of relevance to this




                                4
appeal, she signed a document nominating Pearson as co-trustee
of the Trust. She also executed a durable power of attorney
granting Pearson the authority to make financial decisions and
handle other affairs on her behalf.
        In October 2016, Ruth executed a document entitled
“Revocation and Declaration of Nullity.” By this document, Ruth
“revoke[d] and declare[d] to be null and void” all the documents
she signed and executed in September 2016, including, among
others, the Second Trust Amendment, the document nominating
Pearson as co-trustee, and the durable power of attorney
appointing Pearson as her agent.
        Two months later, in December 2016, Ruth executed a
document entitled “Revocation of ‘Revocation of Declaration of
Nullity.’” Pursuant to this document, she “revoke[d] and
declare[d] to be null and void the ‘Revocation and Declaration of
Nullity’” executed in October 2016, and reinstated all of the
documents she executed in September 2016.
        In January 2017, Robert filed a petition under section
17200.3 He alleged Ruth “has been incapacitated since 2015”
and, for the past year, has been “incapable of taking care of
herself, . . . attending to her financial or business affairs[,]
[or] . . . making competent decisions for herself.” Robert therefore
alleged the documents Ruth executed in September 2016 were
“invalid and void,” as they were the product of Pearson’s undue


3     Under section 17200, subdivision (a) “a trustee or
beneficiary of a trust may petition the court . . . concerning the
internal affairs of the trust[.]” “Proceedings concerning the
internal affairs of a trust include, but are not limited to,
proceedings for any of . . . the purposes” enumerated in section
17200, subdivision (b). (§ 17200, subd. (b).)




                                  5
influence. Thus, Robert requested a judicial declaration that
under the operative Trust documents, he—not Pearson—was “the
sole true and lawful Trustee of [the] Trust.” In the alternative, he
sought Pearson’s removal as trustee pursuant to section 15642.
       Ruth passed away in March 2017.
       In May 2017, Pearson filed a petition under section 17200.
She alleged the Trust’s terms were governed by the Trust
Document as amended by the First and Second Trust
Amendments. Thus, she requested, among other things, an order
confirming the Trust was valid as amended, and that she was the
successor trustee.
        The same day Pearson filed her section 17200 petition,
Robert filed an ex parte application seeking the same relief
sought in his section 17200 petition, based largely on the same
grounds alleged in the petition.
       After attending mediation per court order, on December 22,
2017, Robert and Pearson executed a settlement agreement
resolving their claims for relief asserted in their respective
petitions and Robert’s ex parte application (the “Settlement
Agreement”). In exchange for mutually releasing their claims,
Robert and Pearson agreed to the following terms: (1) Robert “is
and shall be the sole and true lawful trustee of the [Trust]” and
Pearson “waive[d] and relinquishe[d] any and all claims she ha[d]
or may . . . ha[ve] to act as . . . trustee of [the] Trust”; (2) Pearson
and Robert would each receive $55,000 in attorneys’ fees, which
were to be paid from the net proceeds from the sale of Ruth’s
condominium; and (3) Pearson would deliver to Robert all keys to
the condominium, and provide him with all information and
documents necessary to facilitate the Trust’s administration. The
Settlement Agreement’s validity was contingent upon the trial




                                   6
court’s approval of a separate Stipulation and Order. They
further agreed to present the Settlement Agreement itself to the
court for approval and entry of judgment pursuant to Code of
Civil Procedure section 664.6.
       The Stipulation and Order acknowledged Robert and
Pearson “entered into and executed [the Settlement Agreement,]”
which would be “presented to the court for approval and entry of
[j]udgment pursuant to [Code of Civil Procedure] section 664.6.”
It also reiterated Robert and Pearson agreed that Robert was the
Trust’s “sole true and lawful trustee of the [Trust,]” and that
Pearson would provide Robert with the condominium keys and all
Trust records and assets in her possession. They further
stipulated Robert would be authorized to immediately list Ruth’s
condominium for sale for the Trust’s benefit, and to take all
actions reasonably necessary to administer the Trust. The
Stipulation and Order did not mention the Settlement
Agreement’s terms regarding their entitlement to $55,000 each in
attorneys’ fees.
       At a hearing held on December 29, 2017, Robert informed
the trial court4 that he and Pearson had “arrived at a settlement
of [their claims] in a stipulation and order.” While Robert
mentioned they “ha[d] a written settlement agreement,” the
record does not reflect he provided the court with a copy of the
Settlement Agreement; instead, it indicates he only asked the
court to review and sign the Stipulation and Order. The trial
court granted his request, “find[ing] that the stipulation . . . is
appropriate” and that “there is cause to sign [it].” Consequently,
the court denied Robert and Pearson’s petitions, as well as


4     Judge Daniel Juarez presided at the hearing.




                                7
Robert’s ex parte application, “without prejudice pursuant to the
settlement agreement reached by the parties and signed by the
[trial court].”
       Three days later, Robert sent a letter to Jeffrey informing
him that the trial court signed the Stipulation and Order above,
and thereby confirmed him as the sole true and lawful trustee of
the Trust. The letter was only accompanied by a copy of the
Stipulation and Order. It did not mention the Settlement
Agreement or Robert and Pearson’s entitlement to $55,000 each
in attorneys’ fees thereunder.
       In February 2018, Pearson filed a petition for instructions
under section 17200, asking whether the order approving the
Settlement Agreement should be vacated because Jeffrey was not
given notice of the December 2017 hearing.5
       On March 12, 2018, Ruth’s condominium was sold. The sale
yielded $95,742.29 in net proceeds, which were deposited into a
checking account in the Trust’s name the next day. That same
date, Robert paid himself $55,000 in attorneys’ fees pursuant to
the terms of the Settlement Agreement. He also paid himself
$7,786.55 to reimburse himself for various costs.
       A hearing on Pearson’s petition was held on April 19, 2018.
Robert apparently did not receive notice of the hearing and was
unable to attend because he was out of town. Per Robert’s
request, however, Pearson’s counsel filed a copy of an e-mail he
received from Robert containing appellants’ objections to the
petition. The trial court denied the petition without prejudice;
nevertheless, it also “partially vacate[d]” the December 2017


5     The record does not contain copies of Pearson’s petition for
instructions or the transcript of the April 19, 2018 hearing.




                                 8
order. Specifically, the court vacated the “order portion” of the
Stipulation and Order, and only allowed the “settlement
stipulation [to] remain[ ].”
       On April 24, 2018, Jeffrey filed a petition under section
17200 alleging that despite his repeated requests, he had not
received from Robert any information about the Trust’s assets
and affairs, the sale of Ruth’s condominium, or the basis for his
claim of $55,000 in attorneys’ fees to be taken from Trust assets.
Jeffrey further alleged Robert failed to make required
distributions of Trust assets. Accordingly, he asked the court to
order Robert to: (1) provide a statutorily-compliant accounting of
the Trust’s assets and affairs from December 22, 2017 to present;
and (2) distribute to him 50% of the proceeds from the sale of
Ruth’s condominium.
       In May 2018, Pearson filed a petition under section 17200,
requesting an order: (1) approving the December 2017 Settlement
Agreement; and (2) requiring Robert to distribute her share of
attorneys’ fees from the Trust assets in accordance with the
Settlement Agreement.
       In June 2018, Robert disbursed $5,000 to each of his sons
from the Trust’s checking account.
       At a hearing on Jeffrey’s and Pearson’s petitions held in
July 2018, Jeffrey’s counsel emphasized Robert “refused to
provide any financial information concerning the Trust,”
including information about the net proceeds from the sale of
Ruth’s condominium; therefore, counsel argued he was unable to
evaluate the propriety of Robert’s claim for fees under the
Settlement Agreement. Asserting Robert’s lack of cooperation,
Jeffrey’s counsel asked the court to “order the proceeds of the sale
of [the] condominium put into a blocked account and that no




                                 9
trustee or attorney[s’] fees get paid from the Trust without
further court order.” In response, Robert represented that “[t]he
proceeds of the sale are in a bank account in the name of the
[Trust],” and that he was “willing to stipulate that [he] would
make no further expenditures without order of the court from
that account.” He did not disclose at this hearing that he had
already disbursed over $70,000 from the sale proceeds, including
$55,000 in attorneys’ fees to himself.
       Per Robert’s stipulation, the trial court6 ordered no further
payments from the Trust’s checking account were to be made
without court order. It also found more information was required
to rule on Jeffrey’s and Pearson’s petitions and continued the
hearing on those matters.
       After holding further hearings in September 2018 and
November 2018, in December 2018, the trial court issued two
minute orders addressing Pearson’s and Jeffrey’s petitions.
       First, the trial court granted Pearson’s petition for approval
of the Settlement Agreement in part. In so doing, it found the
previous order approving the Settlement Agreement was void and
was properly vacated in April 2018 because the Settlement
Agreement “directly affect[s] Jeffrey[’s] . . . beneficial interest” in
the Trust by authorizing payment of $110,000 in attorneys’ fees
from Trust assets, but “no notice was given to [him] of the
hearing to approve the Settlement Agreement[.]” Ultimately, the
court “denied without prejudice” the portion of the Settlement
Agreement providing Robert and Pearson $55,000 each in

6     Judge Robert S. Wada presided at this hearing as well as
the hearings held in September and November 2018. He also
issued the December 2018 minute orders addressing Pearson and
Jeffrey’s petitions.




                                  10
attorneys’ fees, and required “[e]ach party . . . to file a properly
noticed petition for attorney[s’] fees . . . before the court[.]” The
trial court approved the Settlement Agreement in all other
respects.
       Second, the trial court granted in part Jeffrey’s petition for
an accounting and distribution. The court ordered Robert to file
an accounting compliant with sections 1060 through 1064 and
sections 16062 through 16064 for the period beginning December
22, 2017 and ending December 31, 2018. It set the accounting for
hearing at a later date and continued the remaining matters in
Jeffrey’s petition to that date.
       Robert filed an accounting and trustee’s report in March
2019. In April 2019, Pearson filed her objections to the
accounting, in which she argued, among other things, Robert
“committed a breach of trust . . . when he paid himself $55,000
under the terms of the . . . Settlement Agreement, but did not pay
the same amount to [her].” She therefore requested Robert be
removed as trustee. Jeffrey joined and adopted Pearson’s
objections.
       In June 2019, Pearson filed a section 17200 petition also
seeking Robert’s removal as trustee, which Jeffrey joined. She
alleged she had standing to file the petition because she was “a
beneficiary of the Trust in that she has a future contingent
interest in attorney fees from the Trust.” (Footnote omitted.)
Pearson further alleged Robert breached his fiduciary duties by:
(1) paying himself $55,000 in attorneys’ fees under the
Settlement Agreement but refusing to pay the same to her; and
(2) misleading the trial court about the status of the Trust assets
at the July 2018 hearing by failing to disclose he had already
disbursed over $70,000 of the proceeds from the sale of Ruth’s




                                 11
condominium, and instead implying all of the proceeds were in
the Trust’s checking account.
       At a hearing held in August 2019, the trial court7 sustained
appellants’ demurrer to Pearson’s petition without leave to
amend, finding Pearson was not a beneficiary under the Trust,
and therefore lacked standing to bring her claims. Accordingly,
the trial court dismissed the petition with prejudice. It also set
Jeffrey’s petition for evidentiary hearing in February 2020.
        In September 2019, appellants filed a motion to recover
attorneys’ fees and costs for their demurrer to Pearson’s petition.
They argued they were entitled to attorneys’ fees under section
15642, subdivision (d), equitable considerations, and the
Settlement Agreement. At a hearing held in December 2019, the
trial court converted appellants’ motion into a section 17200
petition, found it needed further information to rule on the
petition, and set the matter for evidentiary hearing on the same
date as the hearing on Jeffrey’s petition.
       At the February 2020 evidentiary hearing, the trial court
addressed three matters: (1) appellants’ petition for attorneys’
fees and costs; (2) Jeffrey’s petition for an accounting and
distribution; and (3) Robert’s accounting.8 After hearing evidence
and argument on each matter in turn, the court ruled as follows.



7      Judge Deborah L. Christian presided over the remaining
trial court proceedings underlying this appeal.
8     The accounting was not accompanied by a petition for its
approval. Per section 1064, subdivision (b), however, “[t]he filing
of an account shall be deemed to include a petition requesting its
approval, and may include additional petitions for authorization,
instruction or confirmation authorized by [the Probate Code],




                                12
      First, the trial court granted appellants’ petition for
attorneys’ fees and costs in part. Specifically, the court granted
the petition to the extent it sought $893.96 in costs, but declined
to award any attorneys’ fees.
      Next, the trial court found Jeffrey’s petition for an
accounting had already been granted December 2018, when
Robert was initially ordered to file an accounting. It therefore
determined Jeffrey had prevailed on that portion of his petition
and was entitled to attorneys’ fees and costs. The portion of
Jeffrey’s petition seeking a distribution was denied without
prejudice as premature.
      Lastly, in addressing Robert’s accounting, the trial court
made several rulings. At the outset, the court “denied [the
accounting] without prejudice,” finding it “was totally insufficient
and did not meet the requirements of the [Probate] [C]ode[,]” as it
did not list Ruth’s condominium as a Trust asset prior to its sale.
It therefore ordered Robert to file an accounting compliant with
the Probate Code, set it for an OSC hearing, and appointed a
Probate Referee to conduct an appraisal of the property. The trial
court also removed Robert as trustee, and appointed Jeffrey as
interim trustee, based on numerous factual findings concerning
Robert’s actions throughout the Trust’s administration. Robert
was further ordered to return the $55,000 in attorneys’ fees he
had paid himself from the Trust’s assets.




including but not limited to, a request for an order for
compensation of the fiduciary and the attorney for the fiduciary.”




                                13
                              DISCUSSION

I.    Preliminary Considerations

       A.    Clarification of Orders Subject to Review
       We begin by clarifying the orders subject to our review. In
their amended notice of appeal, appellants state that in addition
to challenging a number of the trial court’s rulings from the
February 2020 hearing, they also seek to appeal the order
entered on December 26, 2018, which “den[ied] approval, either
in whole or in part, of the Settlement Agreement previously
approved” in December 2017.
       For the reasons discussed below, we conclude we lack
jurisdiction to review the trial court’s December 2018 order.
       As an initial matter, we note the December 2018 order was
appealable, even though it did not expressly enter judgment in
the litigation between Robert and Pearson initiated in 2017.
“‘Although the law relating to appealability speaks in terms of
orders or judgments,’ it is well established ‘that it is not the label
but rather the substance and effect of a court’s judgment or order
which determines whether or not it is appealable. [Citation.]’
[Citation.]” (Viejo Bancorp, Inc. v. Wood (1989) 217 Cal.App.3d
200, 205.) Here, it is clear that by approving in part and
disapproving in part the Settlement Agreement, the trial court
intended to “finally dispose of” the claims raised in Robert’s and
Pearson’s petitions filed in January and May 2017, respectively,
as well as Robert’s ex parte application for relief filed in May
2017. (Ibid.) Therefore, the December 2018 order had the
“intended substance and effect of [a] judgment” and was
appealable under Code of Civil Procedure, section 904.1,
subdivision (a). (See ibid.)




                                  14
       The record reflects the Superior Court clerk served notice of
entry of the December 2018 order on Robert, appellants’ counsel
of record, on the same date it was issued. Consequently, per
California Rules of Court, rule 8.104(a)(1)(A), appellants were
required to file their notice of appeal from the December 2018
order within the following 60 days (i.e., no later than February
25, 2019).9 They did not file their amended notice of appeal,
however, until March 18, 2020, and the record does not reflect
they previously filed any other notices of appeal seeking to
challenge the December 2018 order.
       Accordingly, because appellants did not file a timely notice
appeal from the December 2018 order, we “ha[ve] no power to
entertain” their challenges to that order in this appeal. (Van
Beurden Ins. Servs. v. Customized Worldwide Weather Ins.
Agency (1997) 15 Cal.4th 51, 56.) We therefore limit our review to
the trial court’s rulings from the February 2020 hearing.10



9     The deadline for appellants to file their notice of appeal
actually fell on February 24, 2019, which was a Sunday.
Consequently, pursuant to California Rules of Court, rule 1.10(b),
the deadline was extended to February 25, 2019.
10     To the extent appellants suggest the time to appeal started
anew because the orders issued in February 2020 “repeated [the]
error” in the December 2018 order, we are not convinced. At the
evidentiary hearing, the trial court did not make any rulings on
issues giving rise to the December 2018 order. Instead, it
observed the order was binding and enforceable because
appellants did not appeal it or otherwise challenge its validity by
collateral attack. In any event, “[t]he Rules of Court do not
provide, once a judgment or appealable order has been entered,
that the time to appeal can be restarted or extended by the filing
of a subsequent judgment or appealable order making the same




                                15
       B.     Respondents’ Forfeiture Argument
       Respondents contend we should deem appellants’
arguments “waived or forfeited” because their opening brief fails
to “set forth, discuss, and analyze all the evidence . . . , both
favorable and unfavorable, in connection with each of the matters
heard on February 19, 2020.” Specifically, they argue that
appellants’ briefs do not discuss the trial court’s reasons for
declining to award attorneys’ fees related to their demurrer to
Pearson’s petition for Robert’s removal, or the evidence related
thereto. Respondents further emphasize appellants’ briefs do not
expressly challenge or otherwise discuss the trial court’s
numerous factual findings in support of its rulings related to
Robert’s accounting or Jeffrey’s petition for accounting and
distribution, nor do they discuss any of the evidence pertaining to
those findings.
       Although several of appellants’ arguments challenging the
trial court’s rulings are purely legal in nature, respondents
correctly point out that some of their contentions effectively
dispute the correctness of the trial court’s factual findings. Those
findings were based on evidence presented at the February 2020
hearing (e.g., the court’s factual findings in support of its removal
of Robert as trustee). Arguably, those contentions have been
forfeited because, as respondents aptly observe, appellants do not
discuss any of the findings themselves or the related evidence.
(See Schmidlin v. City of Palo Alto (2007) 157 Cal.App.4th 728,
737-738.) Nevertheless, we reach the merits of all of appellants’
arguments, discussing each one in turn below.


decision.” (Laraway v. Pasadena Unified Sch. Dist. (2002) 98
Cal.App.4th 579, 583.)




                                 16
II.   Appellants’ Due Process Argument

        Appellants contend the trial court denied them a fair trial
by precluding them from presenting any evidence to establish
their case at the evidentiary hearing. According to appellants, the
trial court’s actions “constitute[d] reversible error per se.” (Italics
omitted.) As discussed below, we do not agree with their
argument.
       “‘One of the elements of a fair trial is the right to offer
relevant and competent evidence on a material issue. Subject to
such obvious qualifications as the court’s power to restrict
cumulative and rebuttal evidence . . . , and to exclude unduly
prejudicial matter [citation], denial of this fundamental right is
almost always considered reversible error. [Citations].’
[Citation.]” (Elkins v. Superior Court (2007) 41 Cal.4th 1337,
1357, italics omitted (Elkins).) “The erroneous denial of some but
not all evidence relating to a claim [citations] differs from the
erroneous denial of all evidence relating to a claim . . . [citations].
In the former situation, the appellant must show actual
prejudice; in the latter situation, the error is reversible per se.”
(Gordon v. Nissan Motor Co., Ltd. (2009) 170 Cal.App.4th 1103,
1115 (Gordon).)
       At the evidentiary hearing, Robert represented himself in
his capacity as trustee and a residual beneficiary of the Trust,
and represented Jonathan and James as beneficiaries of the
Trust. He was also sworn in to testify as a witness, and had
prepared a binder of exhibits he had hoped to present for the
court’s review.11

11     Respondents were not given copies of appellants’ exhibits
until the morning of the hearing. The exhibits were provided to




                                  17
       At the beginning of the hearing, Robert asked to “inform
the court about how [he] expect[ed] [his] testimony to go [at the
hearing].” The trial court noted it would “hear what [he] ha[d] to
say,” but cautioned it may choose to proceed differently.
Subsequently, Robert stated he “had planned to testify [all at]
once as to . . . the three different matters” before the court and
present his exhibits in chronological order. The trial court
responded that rather than allowing the hearing to proceed in
Robert’s requested manner, it was going to address each petition
individually, one-at-a-time.
       Appellants correctly point out that, throughout the hearing,
Robert made several requests to present evidence in response to
opposing counsel’s arguments or questions by the trial court,
which were denied. The record reflects, however, in all but one of
those instances, he had asked to present evidence on matters that
the trial court determined were irrelevant to the issues relating
to the petition it was considering at the time. For example, while
addressing appellants’ petition for attorneys’ fees and costs, the
trial court declined Robert’s request to present evidence about
whether Ruth intended for him to serve as successor trustee prior
to the execution of the Settlement Agreement, finding that the
events pre-dating the Settlement Agreement were irrelevant to
appellants’ claim for fees and costs incurred in demurring to
Pearson’s petition for Robert’s removal as trustee. Similarly,


them in “a pile,” which was not three-hole punched, did not
contain any tabs, and was unpaginated. Given their format,
Jeffrey’s counsel argued appellants “should be precluded from
being able to introduce all of them and . . . move[d] to strike them
all.” The record reflects the trial court did not rule on this
request.




                                 18
when considering Jeffrey’s petition, the trial court denied
Robert’s request to present evidence about Ruth’s intent in
including the Trust’s no contest clause. It also declined his
request to present evidence detailing his unsuccessful efforts to
access a checking account Pearson had opened on Ruth’s behalf,
or the Trust’s entitlement to those funds. In so doing, the court
found that evidence was irrelevant to the key issue at hand at the
time, i.e., whether Jeffrey was entitled to a distribution.
       Robert’s final request to present evidence was essentially
an objection to the trial court’s refusal to allow him to “basically
give a narrative about” all of the exhibits in his binder as he
desired. By declining to allow Robert to present evidence in his
preferred manner, however, the trial court did not deny
appellants the opportunity present any evidence, as they contend.
On the contrary, the record reflects that appellants were afforded
an opportunity to be heard on all of the issues pertinent to the
three matters addressed at the hearing. For example, Robert
presented evidence and argument regarding appellants’ positions
on the following issues: (1) the amount of attorneys’ fees and
costs sought by their petition; (2) whether Robert was partially
responsible for Pearson filing her petition for his removal as
trustee; (3) whether Jeffrey was entitled to a distribution;
(4) whether Jeffrey was entitled to attorneys’ fees and costs for
filing his petition; (5) whether Robert was required to pay
Pearson $55,000 in attorneys’ fees from the proceeds of the sale of
Ruth’s condominium at the time he paid himself under the
Settlement Agreement; (6) whether the Settlement Agreement
was properly set aside by the December 2018 order; (7) whether
Robert knowingly omitted material information about the Trust’s
assets at the July 2018 hearing; and (8) whether Robert’s




                                19
representation of himself and his sons in a position adverse to
Jeffrey constituted an impermissible conflict of interest.
       On this record, we conclude the trial court did not deny
appellants the opportunity to present “all evidence relating to
[their] claim[s][.]” (Gordon, supra, 170 Cal.App.4th at p. 1114,
italics in original.) Instead, the record reflects the court
appropriately exercised its “inherent power to control [the
proceedings] before [it,]” (Rutherford v. Owens-Illinois, Inc. (1997)
16 Cal.4th 953, 967), and allowed appellants to present “‘relevant
and competent evidence on [the] material issue[s]’” presented for
determination. (Elkins, supra, 41 Cal.4th at p. 1357, italics
omitted.) We therefore reject appellants’ contention that the court
committed reversible error per se by denying them a fair hearing.

III.   Robert’s Removal as Trustee

     Appellants contend the trial court erred by removing
Robert as trustee. In support of this position, they advance two
primary arguments. We address each in turn below.

       A.     Lack of Notice
       First, appellants contend the trial court erred by removing
Robert as trustee because “[n]either the court nor any party gave
any notice or indication whatsoever that the removal of the
trustee would be an issue at trial.” We disagree.
       As noted above, Pearson’s objections to Robert’s accounting,
which Jeffrey joined, asserted Robert engaged in dishonest
conduct throughout the Trust’s administration and sought his
removal as trustee. Her objections were an appropriate vehicle
for raising those issues for determination at the hearing on




                                 20
Robert’s accounting. (See Coberly v. Superior Court of Los
Angeles County (1965) 231 Cal.App.2d 685, 688 [“[A] hearing on
a . . . trustee’s petition for approval of its account[ ] is the proper
time and place for a beneficiary to raise the issue of a trustee’s
neglect of duty or failure to properly discharge its office.
[Citations.]”]; see also Schwartz v. Labow (2008) 164 Cal.App.4th
417, 428-429 [trustee may be suspended per requests raised in
objections to a petition seeking approval of the trustee’s
accounting].) Pearson served Robert with a copy of her objections
in April 2019. Appellants were therefore adequately notified that
Robert’s removal as trustee was an issue to be addressed at the
hearing.

       B.     Improper Grounds for Removal
       Next, appellants contend Robert’s removal as trustee was
not based on proper grounds. Specifically, they argue: (1) Robert
did not have any actual or potential conflicts of interest; (2) any
conflicts of interest that did exist did not justify removal because
Ruth was aware of their existence at the time she appointed
Robert to serve as her successor trustee; and (3) Robert should
not have been removed based on his payment of $55,000 in
attorneys’ fees to himself under the Settlement Agreement.
Again, we do not agree with appellants’ arguments.
       The court may remove a trustee “[w]here the trustee has
committed a breach of the trust.” (§ 15642, subd. (b)(1).) “A
violation by the trustee of any duty that the trustee owes the
beneficiary is a breach of trust.” (§ 16400.) These duties include,
among others, “a duty to administer the trust solely in the
interest of the beneficiaries” (§ 16002, subd. (a)); “a duty to deal
impartially with [all beneficiaries]” (§ 16003); “a duty to keep the




                                  21
beneficiaries of the trust reasonably informed of the trust and its
administration” (§ 16060); and a duty to “provid[e] requested
information to the beneficiary relating to the administration of
the trust relevant to the beneficiary’s interest” (§ 16061). In
short, “[t]he trustee is a fiduciary, and as such must act in the
highest good faith towards the beneficiary, must make full
disclosure of material facts, and must not acquire an adverse
interest, and must not use the position to gain any advantage
over the beneficiary or to make any special profit. [Citations.]”
(13 Witkin, Summary of Law (11th ed. 2020) Trusts, § 75.)
       In addition, pursuant to section 15642, subdivision (b)(9),
the court may also remove a trustee “[f]or other good cause.”
       We review a trial court’s removal of a trustee for abuse of
discretion. (Trolan v. Trolan (2019) 31 Cal.App.5th 939, 957.)
“‘An abuse of discretion occurs only if the reviewing court,
considering the applicable law and all of the relevant
circumstances, concludes that the trial court’s decision exceeds
the bounds of reason and results in a miscarriage of justice.’
[Citation.] In applying the abuse of discretion standard, ‘we
resolve all evidentiary conflicts in favor of the [decision] and
determine whether [it] “‘falls within the permissible range of
options set by the legal criteria.’” [Citation.]”’ (Orange Catholic
Foundation v. Arvizu (2018) 28 Cal.App.5th 283, 292-293.)
       Based on its remarks at the evidentiary hearing and its
written order, the trial court’s removal of Robert as trustee rested
on the following findings of fact: (1) Robert’s legal representation
of himself and his sons in a position adverse to Jeffrey “is a direct
conflict of interest that has not been waived by all parties”;
(2) Robert failed to inform the court at the July 2018 hearing that
he already “paid himself over two-thirds” of the condominium




                                 22
sale proceeds, which was “clearly disingenuous at best and
deceitful and fraudulent at the worst case scenario”; (3) Robert
did not provide Jeffrey notice of the Settlement Agreement, which
contained terms affecting his beneficial interest in the Trust; (4)
Robert did not comply with Jeffrey’s requests for information
about Trust finances or an accounting; and (5) Robert did not
comply with the December 2018 order “invalidating payment of
the $55,000 to himself” or “seek instruction from the court or
from any practicing probate attorney” on how to proceed in light
of that order.
       At the outset, we note appellants effectively dispute the
trial court’s findings regarding Robert’s conflict of interest and
his failure to comply with the December 2018 order. They do not
challenge any of the court’s other factual findings or otherwise
contend those findings were insufficient to warrant his removal
as trustee. In our view, those unchallenged findings alone are
sufficient to support the conclusion that the trial court did not
abuse its discretion by removing Robert as trustee under section
15642, subdivision (b)(1). Specifically, they demonstrate Robert
committed a breach of trust by violating his duties under sections
16060 and 16061, as he withheld material information about the
Trust’s finances and affairs from Jeffrey, a residual beneficiary.
They also establish Robert’s removal was warranted under
section 15642, subdivision (b)(9) based on his failure to disclose to
the court material information about the status of the Trust’s
assets.
       In any event, we also conclude the trial court did not abuse
its discretion by relying on the challenged findings to remove
Robert as trustee. As noted above, at the evidentiary hearing,
Robert represented himself as the Trust’s trustee and one of its




                                 23
residual beneficiaries, and represented both of his sons as
beneficiaries of the Trust. In that capacity, he adopted the
position that the December 2018 order was invalid, and therefore
he was entitled to the $55,000 in attorneys’ fees paid from Trust
assets under the December 2017 order approving the Settlement
Agreement. That position was adverse to Jeffrey’s position on the
matter, i.e., that Robert was not entitled to the $55,000 in
attorneys’ fees because the December 2017 order was properly set
aside as void, as Jeffrey was not given notice of the Settlement
Agreement itself or the hearing on its approval. On this record,
the trial court did not err by finding Robert’s legal representation
of himself and his sons resulted in a conflict of interest
implicating his ability to act in the best interests of all of the
beneficiaries. This finding reasonably supports a conclusion that
Robert violated his duty “to deal impartially” with all of the
Trust’s beneficiaries. (§ 16003.)
       We reject appellants’ contention that the conflict of interest
discussed above was insufficient to justify Robert’s removal
because Ruth was “well aware of [it] . . . when she created her
trust and appointed Robert as successor trustee[.]” It is true that
“[w]hen the settlor of a trust has named a trustee, fully aware of
possible conflicts inherent in his appointment, only rarely will
the court remove that trustee, and it will never remove him for
potential conflict of interest but only for demonstrated abuse of
power detrimental to the trust. [Citations.]” (Estate of Gilliland
(1977) 73 Cal.App.3d 515, 528.) Here, however, Ruth could not
have been aware of the specific conflict giving rise to Robert’s
removal as trustee, as it arose entirely out of events occurring
after her death in March 2017.




                                 24
       We also reject appellants’ contention that the trial court
should not have removed Robert as trustee because his payment
of $55,000 in attorneys’ fees to himself was approved by the court
in December 2017, and therefore did not constitute a breach of
trust. Their argument misses the mark in several respects. First,
the trial court did not find Robert committed a breach of trust by
disbursing $55,000 to himself out of the Trust assets under the
Settlement Agreement. Rather, it removed Robert based in part
on his failure to comply with the order vacating the December
2017 order approving the Settlement Agreement, which
invalidated the portion of the Settlement Agreement authorizing
the $55,000 disbursement. While appellants firmly maintain the
December 2018 order was incorrectly decided, they did not appeal
it in a timely fashion, as discussed in Section I.A above. Thus,
even if it was incorrect, that order has long since become final
and binding. (See In re Shaun R. (2010) 188 Cal.App.4th 1129,
1138; see also Crew v. Pratt (1897) 119 Cal. 139, 151-152.) Under
these circumstances, the trial court could have reasonably
concluded Robert’s unauthorized retention of Trust funds after
receiving notice of the December 2018 order constituted a breach
of trust in violation of his “duty to administer the trust solely in
the interest of the beneficiaries.” (§ 16002, subd. (a).)12



12    Appellants do not challenge the trial court’s finding that
Robert “did nothing to comply with [the order partially vacating
the Settlement Agreement],” as he “did not return the funds to
the trust account” or “seek instruction from the court or from any
practicing probate attorney.” Nonetheless, we note this finding is
supported by substantial evidence, namely, Robert’s testimony
that he did not take the actions identified by the court.




                                25
       In sum, appellants have not shown the trial court abused
its discretion by removing Robert as trustee.

IV.   Jeffrey’s Violation of the Trust’s No Contest Clause

       During the portion of the evidentiary hearing on Jeffrey’s
petition, appellants contended Jeffrey was not entitled to any of
the relief sought because he was no longer a Trust beneficiary, as
he had violated the Trust’s no contest clause. Specifically, they
argued that by joining Pearson’s petition seeking Robert’s
removal as trustee, he improperly sought to invalidate the Trust
provisions appointing Robert as successor trustee. The trial court
rejected this argument. Appellants contend the trial court’s
failure to rule on this issue was error. We disagree.
       Section 21310 et seq. governs no contest clauses in “any
instrument, whenever executed, that became irrevocable on or
after January 2001.” (§ 21315, subd. (a).) A “‘[n]o contest clause’”
is “a provision in an otherwise valid instrument that, if enforced,
would penalize a beneficiary for filing a pleading in any court.”
(§ 21310, subd. (c).) Section 21310, subdivision (d) defines
“‘[p]leading” as “a petition, complaint, cross-complaint, objection,
answer, response, or claim.”
       Section 21311, subdivision (a) sets forth the three
circumstances in which a no contest clause may be enforced. Of
relevance to this appeal,13 subdivision (a)(1) states that a no



13    While they do not to cite it, appellants appear to rely solely
on section 21311, subdivision (a)(1) to argue that we should
enforce the Trust’s no contest clause against Jeffrey. In any
event, because the Trust Document does not “expressly




                                 26
contest clause may only be enforced against “[a] direct contest
that is brought without probable cause.”
       Pursuant to section 21310, subdivision (a), a “‘[c]ontest’” is
“a pleading filed with the court by a beneficiary that would result
in a penalty under a no contest clause, if the no contest clause is
enforced.” Under section 21310, subdivision (b), “‘[d]irect contest’
means a contest that alleges the invalidity of a protected
instrument or one or more of its terms based on one or more of
the following grounds: [¶] (1) Forgery. [¶] (2) Lack of due
execution. [¶] (3) Lack of capacity. [¶] (4) Menace, duress, fraud,
or undue influence. [¶] (5) Revocation of a . . . trust pursuant to
Section 15401, or revocation of an instrument other than a will or
trust pursuant to the procedure for revocation that is provided by
statute or by the instrument. [¶] (6) Disqualification of a
beneficiary under Section 6112, 21350, or 21380.”
        “‘The standard of review where the applicability of a no
contest clause is at issue and there are no disputed facts is de
novo. [Citations.][’]” (Bradley v. Gilbert (2009) 172 Cal.App.4th
1058, 1068.)
       Section 21310 et seq. applies to the Trust’s no contest
clause because the Trust became irrevocable when Ruth died in
March 2017. (§ 21315, subd. (a).) Applying the principles above,
even assuming Jeffrey’s joinder to Pearson’s petition was a
“‘[p]leading’” within the meaning of section 21310, subdivision
(d), and therefore was a “‘[c]ontest’” under section 21310,
subdivision (a), we conclude it was not a “‘[d]irect contest’” as
defined by section 21310, subdivision (b). Specifically, by joining


provide[ ]” for the application of subdivision (a)(2) and/or (a)(3),
those provisions do not apply here. (§ 21311, subd. (a)(2)-(3).)




                                  27
Pearson’s petition, Jeffrey did not allege the Trust Document, or
one or more of its terms, was invalid based on any of the grounds
enumerated in section 21310, subdivision (b). Rather, he
effectively acknowledged Robert had been appointed successor
trustee per the Trust’s terms, but joined Pearson’s allegations
that Robert should be removed from that position because he
breached his fiduciary duties under sections 16002, subdivision
(a), 16004, subdivision (a), and 16006. Accordingly, the trial court
did not err by declining to enforce the Trust’s no contest clause
against Jeffrey.

V.    Denial of Robert’s Accounting and Appointment of
      Probate Referee to Conduct an Appraisal

         Appellants contend the trial court erred by finding Robert’s
accounting failed to comply with the Probate Code because
“nothing contained in the [applicable] Probate Code provisions
require[s] an appraisal of real property, or the inclusion of an
appraised value after its sale in the Accounting Summary.” They
also contend the trial court erred by ordering an appraisal of
Ruth’s condominium. As discussed below, we conclude appellants’
arguments are unavailing.
         Section 1061, subdivision (a)(1), requires an account to
“contain a summary showing . . . : [¶] (1) [t]he property on hand
at the beginning of the period covered by the account, which shall
be the value of the property initially received by the fiduciary if
[it] is the first account[.]” Thus, the summary of account “must
state the value of the property initially received by the fiduciary
if [it] is the first account[.]” (Gold et. al., Cal. Civ. Prac. Probate
and Trust Proceedings (2021), Summary of Account, § 21:32.)




                                  28
       We review the trial court’s application of a statute to
undisputed facts de novo. (See Mentzer v. Hardoin (1994) 28
Cal.App.4th 1365, 1369.)
       Robert’s summary of his accounting states Ruth’s
condominium was a Trust asset, identifies when it was sold and
what the net proceeds of the sale were, and notes the current
balance of the checking account into which the sale proceeds were
deposited. As the trial court noted, however, the summary does
not identify the value of the condominium as of the date Robert
received access to it as trustee. (Ibid.) Therefore, the court did not
err when it found the accounting did not comply with the Probate
Code and denied the accounting without prejudice on that basis.
(See § 1061, subd. (a)(1).)
       We are also not persuaded by appellants’ contention that
the trial court’s appointment of a Probate Referee to appraise
Ruth’s condominium was a “useless exercise in futility”
amounting to reversible error. Under section 17206, the trial
court has “discretion [to] . . . make any orders and take any other
action necessary and proper to dispose of the matters presented
by [a section 17200] petition,” which we review for abuse.
(Dunlap v. Mayer (2021) 63 Cal.App.5th 419, 424-425.)
       We discern no of abuse of discretion here. The record does
not, as appellants contend, reflect the parties agreed upon the
condominium’s approximate value at the beginning of the
accounting period. Consequently, having found Robert had been
less than forthright in providing accurate information about the
Trust’s assets to the court in the past, the trial court reasonably
determined an appraisal was necessary to ensure the
condominium’s value was properly assessed and accurately
included in the next accounting he was to file. Further, as the




                                 29
court suggested at the hearing, the appraised value of the
condominium would likely assist it in evaluating whether Robert
properly discharged his duties as trustee when he sold the
condominium.

VI.   Appellants’ Requests for Attorneys’ Fees and Costs

      A.      Attorneys’ Fees and Costs Associated with
              Demurrer to Pearson’s Petition for Removal
       Appellants contend the trial court erred by declining their
request for attorneys’ fees and only awarding them costs for their
demurrer to Pearson’s petition for removal. We are not convinced.
       Section 15642, subdivision (d) provides: “If the court finds
that the petition for removal of the trustee was filed in bad faith
and that removal would be contrary to the settlor’s intent, the
court may order that the person or persons seeking the removal
of the trustee bear all or any part of the costs of the proceeding,
including reasonable attorney’s fees.” In general, we review the
trial court’s orders on a request for attorneys’ fees and costs for
abuse of discretion. (See Connerly v. State Personnel Bd. (2006)
37 Cal.4th 1169, 1175.)
       At the evidentiary hearing, the trial court explained its
ruling was based on its finding that Robert was partially at fault
for Pearson filing her petition for his removal. Specifically, it
found: (1) before the December 2017 order was vacated, Robert
did not comply with the Settlement Agreement and pay Pearson
the attorneys’ fees she was entitled to under its terms; and
(2) after the trial court vacated the December 2017 order and
declined to approve the portion of the Settlement Agreement
authorizing payment of attorneys’ fees, Robert did not return the




                                30
$55,000 he had disbursed to himself, and did not file a petition
for recovery of attorneys’ fees as ordered by the court. The trial
court determined that had Robert honored the Settlement
Agreement or complied with the December 2018 order, Pearson
would not have filed her petition.
       Appellants do not dispute any of the trial court’s findings in
support of its order on their petition for attorneys’ fees and costs.
Instead, they appear to argue that because the court awarded
costs, it should have also granted their request for attorneys’ fees
because it necessarily found the requirements of section 15642
had been satisfied.
       We acknowledge the record is unclear with respect to the
legal basis of the trial court’s ruling (i.e., whether it relied on
section 15642, subdivision (d), equitable considerations, or the
terms of the Settlement Agreement). Even assuming the ruling
was based on section 15642, subdivision (d), however, the statute
does not support appellants’ argument, because it expressly
provides the court “may order that the person or persons seeking
the removal of the trustee bear all or any part of the costs of the
proceeding[.]” (Italics added.) Appellants do not provide any
reasoned analysis showing the trial court abused its discretion by
relying on the findings above to award costs and decline their
request for fees. Accordingly, we conclude they have not shown
the trial court’s ruling on this issue should be reversed. (See Niko
v. Foreman (2006) 144 Cal.App.4th 344, 368 [“‘This court is not
inclined to act as counsel for . . . any appellant and furnish a legal
argument as to how the trial court’s rulings . . . constituted an
abuse of discretion’ [citation], or a mistake of law.”].)




                                 31
       B.    Reimbursement for Other Fees and Costs
       Next, appellants contend the trial court committed
reversible error by declining to rule on Robert’s requests for
attorneys’ fees and costs incurred throughout his administration
of the Trust, which were set forth in the accounting. We are not
persuaded.
       As noted above, the trial court did not rule on the merits of
Robert’s accounting, and therefore did not pass upon his requests.
Instead, the trial court denied Robert’s petition to approve the
accounting without prejudice based on its finding that it did not
comply with the basic requirements set forth in the Probate Code,
ordered Robert to file a proper accounting, and set that
accounting for an OSC hearing. In so doing, it essentially
deferred ruling on Robert’s requests set forth in the accounting
until it had before it an accounting containing all statutorily-
required information in the proper format. We conclude the trial
court’s decision to proceed in this manner was an appropriate
exercise of its authority to “take . . . any other action necessary or
proper to dispose of the matters presented by the petition[.]”
(§ 17206.)

VII. Appellants’ Arguments Regarding Ruth’s Intent

       Appellants contend several of the trial court’s rulings
should be reversed because they contradicted Ruth’s intent as
reflected by the Trust Document’s provisions.
       As an initial matter, we clarify which documents govern
the Trust’s terms for purposes of this appeal. Appellants contend
the Trust is solely governed by the Trust Document and the First
Trust Amendment, as “the trustee and all four trust beneficiaries




                                 32
agreed that the 2004 and 2009 trust documents constituted the
legally operative trust instrument.” In support of this position,
appellants rely on the portion of Jeffrey’s petition stating:
“Petitioner alleges that the Trust and [the First Trust
Amendment] control the disposition of Trust assets and required
distributions to the beneficiaries.” This allegation, however, does
not indicate Jeffrey agreed that the Trust Document and the
First Trust Amendment dictate all of the Trust’s terms. Instead,
it reflects his position that the terms governing the distribution
of the Trust’s Estate are set forth in the Trust Document, as
amended by the First Trust Amendment.
       As noted above, although Robert previously disputed the
Second Trust Amendment’s validity in 2017 his claims were
dismissed without prejudice pursuant to the Settlement
Agreement. None of the petitions at issue at the February 2020
hearing sought to invalidate the Second Trust Amendment, or
the December 2016 document reinstating it following its
revocation in October 2016.14 Nor does the record reflect any
rulings have been made regarding the validity of any of the Trust


14    The trustee’s report accompanying Robert’s accounting
asserts “Jeffrey and Pearson conspired to fraudulently induce
incapacitated Ruth to execute documents from her deathbed” in
September 2016, which she “repudiated and revoked” by the
“Revocation and Declaration of Nullity” executed in October 2016.
It does not, however, address the December 2016 “Revocation of
‘Revocation and Declaration of Nullity,’” which reinstated the
documents executed in September 2016. In any event, because
appellants’ opening brief does not raise any issues pertaining to
the Second Trust Amendment’s validity, we treat any arguments
on this point as abandoned. (See Berger v. Godden (1985) 163
Cal.App.3d 1113, 1120-1121.)




                                33
Amendments. On this record, we conclude, for purposes of this
appeal, that the Trust’s terms are governed by the Trust
Document, as amended by the First and Second Trust
Amendments. With this in mind, we turn to address appellants’
arguments.
       First, appellants contend the trial court ran afoul of Ruth’s
intent by removing Robert as trustee. We disagree. The Trust
Document, as amended by the Second Trust Amendment, shows
Ruth intended Robert to serve as successor trustee following
Pearson’s death, incapability, resignation, or inability to act as
successor trustee. Appellants do not cite, and we did not find, any
provisions in the Trust Document establishing she intended
Robert to remain successor trustee, even upon a judicial finding
that he committed a breach of trust under the applicable
provisions of the Probate Code.
       Next, we reject appellants’ contention that the trial court’s
appointment of Jeffrey as interim successor trustee following
Robert’s removal was inconsistent with Ruth’s intent. Where the
office of trustee is vacant, and “the trust instrument provides a
practical method of appointing a trustee or names the person to
fill the vacancy, the vacancy shall be filled as provided in the
trust instrument.” (§ 15660, subd. (b).) Pursuant to the Second
Trust Amendment, Ruth nominated Jeffrey to serve as successor
trustee if Robert was unable to serve. Accordingly, contrary to
appellants’ argument, the trial court’s appointment of Jeffrey as
interim successor trustee following Robert’s removal was wholly
consistent with Ruth’s intent.
       Additionally, we are not persuaded by appellants’
contention that the trial court disregarded Ruth’s intent by only
granting their petition for attorneys’ fees and costs in part, and




                                34
declining to rule upon Robert’s request for reimbursement of
other fees and costs. In support of this position, appellants rely
on the provisions of the Trust Document granting the trustee the
power “[t]o commence or defend such litigation with respect to
the Trust or any property of the Trust Estate as the Trustees
deems [sic] advisable, at the expense of the Trust,” to “employ . . .
counsel as may be reasonably necessary in connection with
managing and protecting the trust, and to pay them reasonable
compensation from the trust estate,” and “to defend, at the
expense of the trust estate, any contest or other attack . . . on this
trust or any of its provisions or amendments.” None of these
provisions, however, reflect Ruth intended any party who files an
unsuccessful petition seeking removal of a trustee based on
allegations of breach of trust to bear the trustee’s costs in
defending against it. Nor do they demonstrate the trial court ran
afoul of Ruth’s intent by deferring its ruling on Robert’s request
for reimbursement of expenses until he submitted a statutorily-
compliant accounting.
        Appellants further contend the December 2018 order
declining to approve a portion of the Settlement Agreement was
contrary to Ruth’s intent. The crux of this argument is that the
order was incorrectly decided. As discussed in Section I.A,
however, we lack jurisdiction to review the December 2018 order.
        Appellants also contend the trial court erred by requiring
Robert to submit an accounting “contrary to the express
provisions of the [T]rust and the intent of the trustor.” It is
unclear whether appellants are challenging the December 2018
order or the February 2020 order, both of which required Robert
to file an accounting. In any event, we need not consider their
arguments on this issue because an order “[c]ompelling the




                                 35
trustee to submit an account or report acts as trustee” is not
appealable. (§ 1304, subd. (a)(1).)
       Moreover, appellants contend the trial court failed to carry
out Ruth’s intent by declining to enforce the Trust’s no contest
clause against Jeffrey. In support, they reiterate that “Jeffrey
clearly violated its provisions” by joining Pearson’s petition to
remove Robert as trustee. We rejected that argument in Section
IV, and conclude for the reasons stated above that the trial
court’s ruling on this issue was not contrary to Ruth’s intent.
       Lastly, appellants contend the trial court disregarded
Ruth’s intent by appointing a Probate Referee to appraise Ruth’s
condominium, ordering Robert to return the $55,000 in attorneys’
fees he disbursed to himself, and delaying the Trust’s
administration “for over four years” by “order[ing] innumerable
continuances for no apparent reason.” Appellants, however, do
not cite to any provisions in the Trust Document, as amended, or
any other evidence in the record, showing those rulings were
contrary to Ruth’s intent. We therefore conclude appellants failed
to establish the trial court’s rulings on these issues constituted
reversible error.




                                36
                          DISPOSITION
      The trial court’s orders entered on February 19, 2020 are
affirmed. Respondents shall recover their costs on appeal.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



           CURREY, J.



           We concur:




           WILLHITE, Acting P.J.




           COLLINS, J.




                               37